Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/2/2019 was filed with the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 12/17/2020 was filed after the mailing date of the application on 08/22/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 114.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (page 1-line 27, page 1-line 28, page 2-line 2, page 14-line 3, and page 16-line 1, 2, and 7). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: module to generate in claim 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the broadest reasonable interpretation of the instant claims in light of the specification encompasses transitory signals. But, transitory signals are not within one of the four statutory categories (i.e. non- statutory subject matter). See MPEP 2106(I). However, claims directed toward a non-transitory computer readable medium may qualify as a manufacture and make the claim patent-eligible subject matter. MPEP 2106(I). Therefore, amending the claims to recite a “non-transitory computer-readable medium” would resolve this.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 1, 3, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over “Breast Cancer Histopathological Image Classification using Convolutional Neural Networks” by Spanhol disclosed on July 24th, 2016 (this will be referred to as Spanhol for future reference)  in view of Bourdev (2016/0328606).
Regarding independent claim 1, Spanhol discloses A method for analyzing a tissue biopsy, the method comprising: (Abstract discloses a method for training CNNs to analyze histopathological images. page 2561-right column-paragraph 1 discloses that the BreaKHis database contains tissue biopsy images) , receiving image data representing tissue from the tissue biopsy, the image data obtained at a first magnification (page 2561- right column-4th paragraph-discloses samples are generated from breast cancer slides. Fig 1 and page 2561-right column-paragraph 6 discloses 4 images of image data obtained at different magnifications); subdividing the image data into a plurality of patches, each patch comprising a portion of the image data representing a respective portion of the tissue from the tissue biopsy (page 2565-left column-3rd Paragraph-discloses splitting up dividing the image of the test biopsy images into patches); for each of the patches, determining a likelihood of malignancy score (Spanhol-2560-right column-Paragraph 1-goal of this is to Classify images into benign or malignant.  2565-left column-Paragraph 4-each patch, when processed, outputs the probability of malignancy for each class given the patch image), wherein the score is obtained by processing the patch using an ensemble of deep neural network pattern recognizers (Spanhol table 4 and 2566 right column Paragraph 1 disclose that an ensemble of neural networks were trained with different inputs such as magnification of the image patches and the patch size. 2565-left column-Paragraph 4-each patch, when processed by its corresponding neural network, outputs the probability of each class (benign or malignant) given the patch image) wherein the ensemble of deep neural network pattern recognizers are arranged to process the patch at a plurality of levels of magnification including the first magnification and a second magnification (Spanhol table 4 and 2566 right column Paragraph 2 disclose that an ensemble of neural networks were trained with different inputs such as magnification of the image patches).
However, Spanhol does not explicitly disclose for each of the patches, determining a likelihood score by combining outputs of each of the deep neural network pattern recognizers.
Bourdev uses neural networks to classify patches of an image and further discloses determining a likelihood score by combining outputs of each of the deep neural network pattern recognizers (Bourdev paragraph 0056-0057 discloses feeding all of the output data generated by a neural network ensemble, into a final classifier which combines the output data to provide a final classification about the likelihood of the patch. See also Fig. 5-580 585, and 590). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Spanhol to combine the outputs of each of the neural network ensemble as disclosed by Bourdev because such a modification is taught, suggested, or motivated by the art. The motivation for the proposed modification would have been to achieve more accurate attribute classification in unconstrained settings (Bourdev paragraph 0018).
Regarding claim 3, the combination of Spanhol and Bourdev teaches further comprising the step of training the ensemble of pattern recognizers using a plurality of training images (Spanhol page 2565-left col-3rd P-discloses models were trained using patches of image), wherein at least one training image of the plurality of training images is generated by performing at least one operation on said the training image, the at least one operation selected from the group consisting of: performing geometric perturbations to the training image; performing image color statistics perturbation on the training image; normalization of image color statistics of the training image; rotations, up/down and left/right flips of the training image; introduction of jitter into the training image (Spanhol 2565 left column paragraph 2 discloses normalizing the brightness of the input image by demeaning the input patches).
Regarding dependent claim 11, the combination of Spanhol and Bourdev teaches a computer readable medium carrying a computer program comprising computer readable instructions arranged to cause a computer to carry out a method (Bourdev paragraph 0068 discloses a computer readable medium storing used for storing and executing instructions that causes the processor to invoke).
Regarding dependent claim 12, the combination of Spanhol and Bourdev teaches A computer apparatus for analyzing a tissue biopsy comprising (Spanhol Abstract discloses a method for training CNNs to analyze a tissue biopsy. Spanhol page 2560-right column-1st paragraph discloses that this is a computer-aided diagnosis system) a memory storing processor readable instructions (Bourdev Paragraph 0068 discloses a memory that stores instructions that are processor executable code), a processor arranged to read and execute instructions stored in the memory (Bourdev paragraph 0068 discloses a processor that executes the code stored in the memory), wherein the processor readable instructions comprise instructions arranged to control the computer to carry out a method (Bourdev paragraph 0069 discloses instructions for the body feature module which generates the patches, the neural network module to process the patches etc. Bourdev paragraph 0068 discloses a processor which is configured to execute the software code stored). 
Claim 2, 24, 26, 31, 32, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Spanhol and Bourdev (2016/0328606) in view of “Deep Learning for Identifying Metastatic Breast Cancer” by Wang published on 06/18/2016 (will be referred to as Wang for future reference).  
Regarding dependent claim 2, the combination of Spanhol and Bourdev teaches assigning the likelihood of malignancy score assigned to the patch by the deep neural network pattern recognizer )Spanhol-2560-right column-Paragraph 1-discloses goal of this is to classify images into benign or malignant.  Spanhol 2565-left column-Paragraph 4-each patch, when processed, outputs the probability of malignancy for each class given the patch image).
However, the combination of Spanhol and Bourdev does not explicitly disclose assigning a value to each patch in accordance with the likelihood of malignancy score assigned to the patch by the deep neural network pattern recognizer and generating output data representing the tissue from the tissue biopsy based upon the assigned values.
Wang uses deep learning to analyze breast cancer whole slide images (Wang Figure 2) and further discloses disclose assigning a value to each patch in accordance with the likelihood of malignancy score assigned to the patch by the deep neural network pattern recognizer (Wang page 3 left column paragraph 1 and figure 2 discloses that after the neural network in Wang predicts whether the patch is a malignant or benign class, it assigns a color value corresponding to the prediction score/probability of malignancy), generating output data representing the tissue from the tissue biopsy based upon the assigned values (Wang figure 2 and fig. 3(a) discloses the output color tumor probability heatmap that represents the tissue from the tissue biopsy based upon the probability values assigned to the colors).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Spanhol and Bourdev to include the assigned value and the output data corresponding to the assigned value specifically as taught by Wang because such a modification is taught, suggested, or motivated by the art. The motivation for the proposed modification would have been to help with the accuracy of Pathological diagnoses by better visualizing the tumor (Wang Abstract).
Regarding independent claim 24, Spanhol discloses A computer system programmed as a machine for assisting a pathologist in assessing a likelihood of presence of tumor cells in a digital slide containing tissue, comprising (Spanhol 2560 Right Column Paragraph 1 discloses that this is a computer aided diagnosis system that can assist pathologists to be more productive in diagnosis. Spanhol 2561 Left Column Paragraph 5 discloses that this system is focused on Breast Cancer histopathological image classification. Spanhol 2561 Right Column Paragraph 5 discloses a digital slide containing tissue. Spanhol-2560-right column-Paragraph 1-goal of this is to classify images into benign or malignant.  2565-left column-Paragraph 4-each patch, when processed, outputs the probability of malignancy for each class given the patch image), an ensemble of deep neural network pattern recognizers, each trained on a multitude of digital slide images of tissue at a particular and different magnification level of the digital slide images (Spanhol table 4 and 2566 right column Paragraph 1 disclose that an ensemble of neural networks were trained with different inputs such as magnification of the image patches acquired from the corresponding digital magnification slide. Spanhol 2561 Right Column Paragraph 5 discloses a digital slide containing tissue from which the different patches of different magnification and size are obtained), wherein each member of the ensemble generates an output in the form of a likelihood of malignancy score for a patch of the digital slide containing tissue(Spanhol-2560-P1-goal of this is to Classify images into benign or malignant, 2565 col 1 P4-each patch, when processed by the its respective neural network ensemble depending upon the magnification and the image size of the patch, outputs the probability of malignancy each class given the patch image),  a module combining the outputs of each of the members of the ensemble to generate an overall likelihood of malignancy score for the patch (Spanhol table 4 and 2566 right column P1 disclose that an ensemble of neural networks were trained with different inputs such as magnification of the image patches and the patch size to output the individual malignancy score for the patch) 
However, Spanhol does not explicitly disclose a module combining the outputs of each of the members of the ensemble to generate an overall likelihood of malignancy score for the patch, or digital slide containing lymph node tissue.
Bourdev uses neural networks to classify patches of an image and further discloses a module combining the outputs of each of the members of the ensemble to generate an overall likelihood ((Bourdev paragraph 0056-0057 discloses feeding all of the output data generated by a neural network ensemble, into a final classifier which combines the output data to provide a final classification about the likelihood of the patch. See also Fig. 5-580 585, and 590).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Spanhol to combine the outputs of each of the neural network ensemble as disclosed by Bourdev because such a modification is taught, suggested, or motivated by the art. The motivation for the proposed modification would have been to achieve more accurate attribute classification in unconstrained settings (Bourdev 0018).
Wang uses deep learning to analyze breast cancer whole slide images and  further discloses analyzing lymph node tissue (Wang page 1 right column 1st paragraph discloses evaluating lymph node tissue).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Spanhol and Bourdev to include lymph node tissue specifically as taught by Wang because such a modification is taught, suggested, or motivated by the art. The motivation for the proposed modification would have been to analyze lymph node tissue with regards to the breast cancer staging system disclosed in Wang (page 1-right column-1st paragraph).
Regarding dependent claim 26, the combination of Spanhol, Bourdev, and Wang teaches wherein the module combining the outputs of each of the members of the ensemble implements a convolutional neural network (Bourdev paragraph 0048 discloses that the classification engine that combines the outputs could be a support vector machine or other types of classifiers or neural network devices).
Regarding dependent claim 31, the combination of Spanhol, Bourdev, and Wang teaches wherein the computer system is implemented on a pathologist workstation (Spanhol 2560 Right Column Paragraph 1 discloses that this is a computer aided diagnosis system that can assist pathologists to be more productive in diagnosis. Since this is done to aid pathologists, it would have to be on the environment of a pathologist workstations).
Regarding dependent claim 32, the combination of Spanhol, Bourdev, and Wang teaches wherein the computer system is implemented on one or more computers remote from a pathologist workstation (Bourdev paragraph 0070 discloses a network adapter than can couple the computing device to other client devices).
Regarding dependent claim 34, the combination of Spanhol, Bourdev, and Wang teaches wherein each member of the ensemble is trained using a multitude of training images containing tumor patches and normal patches (Spanhol Table 1 discloses the multitude of training images in the database that is used to trained the ensemble of networks), wherein for each of the training images the tumor patches are sampled more often than the normal patches during training of the members of the ensemble (Spanhol Table 1 discloses the presence of more malignant than benign training images in the data set that the patches will be generated from and  used in the training process. 2564 Left column Paragraph-2 discloses the extraction process of patches from the input images. 2656 Right column Paragraph-2 discloses that 70% of the data set is used as input training images). 
Regarding independent claim 35, Spanhol discloses a workstation configured to display a magnified digital image of a slide containing tissue obtained from the biopsy (Spanhol 2560 Right Column Paragraph 1 discloses that this is a computer aided diagnosis system that can assist pathologists to be more productive in diagnosis. 2560 right Column paragraph-2 discloses that this system is geared towards cancer diagnosis. 2561 Right Column Paragraph 5 discloses obtaining magnified digital images from the breast tissue biopsy slides), a system configured as an ensemble of deep neural network pattern recognizers, each trained on a training set comprising multitude of digital slide images of tissue at a particular and different magnification level of the digital slide images (Spanhol table 4 and 2566 right column P1 disclose that an ensemble of neural networks were trained with different inputs such as magnification of the image patches acquired from the corresponding digital magnification slide), a system configured to subdivide the digital image into a multitude of patches, each patch comprising a portion of the digital image (page 2565-right column-3rd Paragraph-discloses splitting up each of the test images of the digital biopsy set into patches), wherein the software system is further configured to determine, is further configured to determine, for each of the patches, a likelihood of malignancy score (Spanhol-2560-P1-goal of this is to Classify images into benign or malignant, 2565 col 1 P4-each patch, when processed by a neural network software system, outputs the probability of malignancy for each class given the patch image), wherein the score is obtained by analyzing pixel data in the digital image including the patch using the ensemble of deep neural network pattern recognizers (Spanhol table 4 and 2566 right column Paragraph 1 disclose that an ensemble of neural networks were trained with different inputs such as magnification of the image patches and the patch size to analyze and output the individual malignancy score of the patch. By analyzing the patch, the pixels of the patch will be analyzed as well).
However, Spanhol does not explicitly disclose an application programming interface (API) to a software system configured as an ensemble of deep neural network pattern recognizers, wherein the software system is further configured to subdivide the digital image into a multitude of patches, each patch comprising a portion of the digital image, and wherein the software system is further configured to present on the workstation a representation of the slide wherein each of the patches is assigned a color or grayscale in accordance with (1) the likelihood of malignancy score assigned to the patch by a combination of outputs of the ensemble of deep neural network pattern recognizers and (2) a code assigning distinct colors or grayscale values to different values of likelihood of malignancy scores assigned to the patches.
Bourdev uses neural networks to classify patches of an image and further discloses an application programming interface (API) to a software system (Bourdev paragraph 0070 discloses a software system that connects the computing device to other client systems and communicates with the client device over the network. Such a software system environment would require an API, and therefore this is taught), wherein the software system is further configured to subdivide the patches (Bourdev paragraph 0069 discloses a memory that stores processor executable instructions to divide the input image into patches and analyze each patch), and the likelihood of malignancy score assigned to the patch by a combination of outputs of the ensemble of deep neural network pattern recognizers (Spanhol-2560-P1-goal of this is to Classify images into benign or malignant, 2565 col 1 P4-each patch, when processed by the its respective neural network ensemble depending upon the magnification and the image size of the patch, outputs the probability of malignancy for each class given the patch image. Bourdev paragraph 0056-0057 discloses feeding all of the output data generated by a neural network ensemble, into a final classifier which combines the output data to provide a final classification about the likelihood of the patch. See also Fig. 5-580 585, and 590).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Spanhol to combine the outputs of each of the neural network ensemble and configure a software system for this purpose as disclosed by Bourdev because such a modification is taught, suggested, or motivated by the art. The motivation for the proposed modification would have been to achieve more accurate attribute classification in unconstrained settings (Bourdev 0018).
Wang uses deep learning to analyze breast cancer whole slide images and further discloses wherein each of the patches is assigned a color or grayscale in accordance with the likelihood score (Wang figure 2 and fig. 3(a) discloses the output color tumor probability heatmap that represents the tissue from the tissue biopsy based upon the probability values assigned to the patches), and a code assigning distinct colors or grayscale values to different values of likelihood of malignancy scores assigned to the patches (Wang page 3 left column paragraph 1 and figure 2 discloses that after the neural network in Wang predicts whether the patch is a malignant or benign class, it assigns a color value corresponding to the prediction score/probability. Wang Figure 2 discloses the legend code that assigns the color to the different values of likelihood of malignancy). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Spanhol and Bourdev to include the assigned value and the output data corresponding to the assigned value specifically as taught by Wang because such a modification is taught, suggested, or motivated by the art. The motivation for the proposed modification would have been to help with the accuracy of Pathological diagnoses by better visualizing the tumor (Wang Abstract).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over  Spanhol and Bourdev (2016/0328606) in view of “Patch-based Convolutional Neural Network for Whole Slide Tissue Image Classification” by Hou published on 03/09/2016 (referred to for future reference as Hou)
Regarding dependent claim 4, Spanhol discloses comprising performing operations performing geometric perturbations to the training image (Spanhol page 2563 Section A first bullet discloses perform feature scaling on the input image), performing image color statistics perturbation on the training image (Spanhol 2565 left column paragraph 2 discloses taking a mean image of all the extracted patches grouped by magnification factor), ; normalization of image color statistics of the training image; (Spanhol 2565 left column paragraph 2 discloses normalizing the brightness of the input patches by demeaning it).
However, Spanhol does not explicitly disclose rotations, performing up/down and left/right flips of the training image, and introduction of jitter into the training image
Bourdev uses neural networks to classify patches of an image and further discloses performing up/down and left/right flips of the training image; introduction of jitter into the training image (Bourdev paragraph 0034 discloses pre-processing and generating training patches by randomly jittering and horizontally and vertically flipping the patches and also resizing them). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Spanhol to combine introduce jitter and flipping of training input images as disclosed by Bourdev because such a modification is taught, suggested, or motivated by the art. The motivation for the proposed modification would have been to improve generalization of the patches (Bourdev paragraph 0034).
However, the combination of Spanhol and Bourdev does not explicitly disclose rotations of the training image.
Hou uses a neural network to classify the whole slide image of a cancer and further discloses rotations of the training image (Hou page 5 left column, paragraph 2 discloses rotating the input patches).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Spanhol and Bourdev to include rotating the input image as disclosed by Hou because such a modification is taught, suggested, or motivated by the art. The motivation for the proposed modification would have been to prevent the convolution networks from severe overfitting (Hou page 5 left column, paragraph 2) 
Claim 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Spanhol and Bourdev (2016/0328606) in view of Kurata (US 2017/0032244).
 The combination of Spanhol and Bourdev teaches further comprising using image data to assign the likelihood of malignancy score to the patch (Spanhol-2560-P1-goal of this is to Classify images into benign or malignant. 2565 right column Paragraph 4 discloses each patch, when processed, outputs the probability of malignancy for each class given the patch image).
However, the combination of Spanhol and Bourdev does not explicitly teach using both image data in the patch and image data from a region of the image surrounding each patch.
Kurata uses convolutional neural network used in image recognition and classification and further discloses using both image data in the patch and image data from a region of the image surrounding each patch (Kurata Fig. 10A and paragraph 0105 describes using the image patch and the image region surrounding the patch which are extracted from the image).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Spanhol and Bourdev to include the utilizing the context of the patch as disclosed by Kurata because such a modification is taught, suggested, or motivated by the art. The motivation for the proposed modification would have been to allow the convolutional neural network to consider broader context.
Regarding dependent claim 6, the combination of Spanhol, Bourdev, and Kurata teaches wherein the patch comprises a square region of pixels (Kurata Figure 10A shows that the patch is a square), wherein the square region of pixels is centered within the region of the image surrounding the patch (Kurata Figure 10A shows that the patch is centered within the extended region surrounding the patch).
Regarding dependent claim 7, the combination of Spanhol, Bourdev, and Kurata teaches processing a first portion of the image data representing the portion of the tissue from the tissue biopsy associated with the patch (Spanhol page 2565-right column-3rd Paragraph-discloses splitting up dividing the image of the digital biopsy into patches for processing), processing a second portion of the image data comprising the first portion of the image data and additional image data representing a portion of the tissue from the tissue biopsy surrounding the portion of the tissue from the tissue biopsy associated with the patch (Spanhol page 2565-right column-3rd Paragraph and table 3-discloses splitting up dividing the image of the biopsy into patches of multiple size for processing. Kurata figure 10A and paragraph 105 describes extracting a second portion of the image data which includes the patch and additional image data surrounding the patch).
Claim 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over  Spanhol and Bourdev (2016/0328606) in view of “A CNN BASED NEUROBIOLOGY INSPIRED APPROACH FOR RETINAL IMAGE QUALITY ASSESSMENT” disclosed by Mahapatra on August 16th, 2016 (referred to as Mahapatra for future reference).
Regarding claim 8, the combination of Spanhol and Bourdev does not explicitly teach further comprising initially performing an image quality assessment for each patch and proceeding to determine a score for the patch if the image quality assessment determines that the patch is gradable.
Mahapatra uses a convolutional neural network to classify patches of an image and further discloses further comprising initially performing an image quality assessment for each patch and proceeding to determine a score for the patch if the image quality assessment determines that the patch is gradable (Mahapatra page 1306 section 3.2 paragraph 1 discloses taking patches of an image and determining a score for each patch that determines whether the patch is gradable or ungradable).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Spanhol and Bourdev to include the image quality assessment as taught by Mahapatra because such a modification is taught, suggested, or motivated by the art. The motivation for the proposed modification would have been to filter out poor quality patches and thereby achieve a higher accuracy in decision making (Mahapatra Abstract, section 1-paragraph 1).
Regarding dependent claim 9, the combination of Spanhol, Bourdev, and Mahapatra teaches wherein the image quality assessment for the patch is performed by a trained neural network (Mahapatra Figure 2 and section 3.2 paragraph 1 describes this process being done by a convolution neural network).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Spanhol and Bourdev (2016/0328606) in view of Sprencz (US 2015/0063667).
 The combination of Spanhol and Bourdev does not explicitly teach further comprising generating a list of regions of interest present in the image data representing tissue from the tissue biopsy.
Sprencz analyzes human tissue data and further discloses further comprising generating a list of regions of interest present in the image data representing tissue from the tissue biopsy (paragraph 0058 and fig 7 304 discloses generating a list of regions of interest flagged by the process or user. Spanhol page 2561 right column paragraph 5 discloses that this is done for a digitized tissue biopsy slide).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Spanhol and Bourdev to include the list of regions as taught by Sprencz because such a modification is taught, suggested, or motivated by the art. The motivation for the proposed modification would have been to help pathologists with saving identifications of interest to be further analyzed.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over  Spanhol, Bourdev (2016/0328606), and Wang in view of “Weighted Convolutional Neural Network Ensemble” published by Frazao in 2014 (referred to as Frazao for future reference). 
Regarding dependent claim 25, the combination of Spanhol, Bourdev, and Wang does not explicitly teach wherein the module combining the outputs of each of the members of the ensemble performs one of the following: computes a median score from the outputs of each of the members of the ensemble, computes a linear average over the outputs of each of the members of the ensemble, computes a weighted linear average over the outputs of each of the members of the ensemble prediction scores.
Frazao combines the multiple outputs of a neural network ensemble and further discloses wherein the module combining the outputs of each of the members of the ensemble performs one of the following: computes a median score from the outputs of each of the members of the ensemble, computes a linear average over the outputs of each of the members of the ensemble, computes a weighted linear average over the outputs of each of the members of the ensemble prediction scores (Frazao page 678 paragraph 1 and Figure 3 discloses combining outputs of an ensemble of neural network images by taking a weighted mean of the outputs of the ensemble).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Spanhol, Bourdev, and Wang to a weighted linear average combination of the outputs as disclosed by Frazao because such a modification is taught, suggested, or motivated by the art. The motivation for the proposed modification would have been to correct for overfitting and improving the classification rate (Frazao page 675-paragraph 1).
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over  Spanhol, Bourdev (2016/0328606), and Wang in view of “A CNN BASED NEUROBIOLOGY INSPIRED APPROACH FOR RETINAL IMAGE QUALITY ASSESSMENT” disclosed by Mahapatra on August 16th, 2016 (referred to as Mahapatra for future reference).
Regarding claim 33, the combination of Spanhol and Bourdev does not explicitly teach comprising a trained neural network performing image quality assessment for the patch.
Mahapatra uses a convolutional neural network to classify patches of an image and does explicitly disclose comprising a trained neural network performing image quality assessment for the patch(Mahapatra page 1306 section 3.2 paragraph 1 discloses taking patches of an image and determining a score for each patch that determines whether the patch is gradable or ungradable. Mahapatra Figure 2 and section 3.2 paragraph 1 describes this process being done by a convolution neural network.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Spanhol, Bourdev, and Wang to include the image quality assessment done by a convolutional neural network as taught by Mahapatra because such a modification is taught, suggested, or motivated by the art. The motivation for the proposed modification would have been to filter out poor quality patches and thereby achieve a higher accuracy in decision making (Abstract, section 1-paragraph 1).
Claims 13-23, 27-30, and 36-38 were cancelled and therefore no longer considered. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
“Deep Learning for Magnification Independent Breast Cancer Histopathology Image Classification” published by Bayramoglu in 2016 discloses a magnification independent model trained using the BreaKHis database that utilizes deep learning to classify malignant and benign cases. The magnification independent system utilizer a single convolutional network that has been trained with images of different magnification and has been proven to improve upon the magnification specific ensemble network model. “Breast Cancer Histopathological Image Classification: Is Magnification Important?” disclosed by Gupta on 07/21/2017 also discloses training a model at specific magnifications and fusing the results of the separate classifiers. However, the date on this publication is after the filing date. Suzuki (US 2006/0018524) discloses a MTANN to classify the likelihood score of a nodule having malignancy via separately trained neural networks and a final integration neural network that combines the various outputs into a final output indication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANESH VENKAT ARUNA whose telephone number is (571)272-2560. The examiner can normally be reached on Monday-Friday 8:00-5:30. Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request(AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttps://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199(IN USA OR CANADA) or 571-272-1000.
/GANESH ARUNA/Examiner, Art Unit 2663            

/CLAIRE X PAPPAS/Supervisory Patent Examiner, Art Unit 2663